In consolidated proceedings pursuant to CPLR article 78, inter alia, to review a determination of the Zoning Board of Appeals of the Town of Clarkstown which, after a hearing, denied petitioners’ application for a zoning variance, the appeal is from a judgment of the Supreme Court, Rockland County (Slifkin, J.), entered April 30, 1984, which dismissed the petitions.
Judgment affirmed, with one bill of costs to respondents and intervenor-respondent appearing separately and filing separate briefs.
*720The Board’s determination that the application was for a use variance and was not to continue a preexisting nonconforming use was supported by substantial evidence, as was its conclusion that petitioners failed to demonstrate unnecessary hardship.
Petitioners’ remaining contentions have been considered and found to be without merit. Thompson, J. P., Brown, Weinstein and Eiber, JJ., concur.